Los hechos están expresados en la opinión.
El Juez Asociado Sb. Hutchison
emitió la opinión del tribunal. •
El apelante fué convicto de asesinato en primer grado en virtud de una acusación que le imputaba los actos siguientes
11 El citado Juan Rivera Quiñones én época anterior a la presen-tación de esta acusación, o sea, allá el día 20 de septiembre de 1915 en Vega Alta que forma parte del Distrito Judicial de San Juan, Puerto Rico, ilegal, voluntaria y maliciosamente, de una manera alevosa, con malicia premeditada y propósito deliberado y decidido de darle muerte, acometió y agredió con una navaja barbera a Juan Seijo Morales infiriéndole varias heridas, una de ellas sobre la superficie lateral derecha y frontal del cuello, con división de la laringe que le produjo la muerte a los pocos días.”
En el alegato no se ha hecho señalamiento de errores es-pecíficos, pero se sostiene que la prueba no demuestra la existencia de malicia, premeditación y deliberación necesarias para sostener la sentencia.
Se ha sugerido también que la acusación es defectuosa en" cuanto a que no se cumple con los preceptos del artículo tres *832del Código de Enjuiciamiento Criminal que .prescribe que la misma será suficiente si en ella se expresa, que la acusación se funda en las declaraciones de testigos juramentados por el fiscal o las declaraciones de testigos examinados ante un juez instructor y que el fiscal cree solemnemente que existe justa causa para formular la acusación. ' En el presente caso el Fiscal hace constar en su affidavit que la acusación se funda en el testimonio de testigos examinados bajo juramento y quo el fiscal solemnemente cree que hay justa causa para presentar la acusación. A falta de objeción que debió haberse hecho en la corte inferior, creemos que esto era suficiente y que la sugestión que se ha hecho por primera vez en apelación viene muy tarde. El Pueblo v. Rodrigues, 12 D. P. R. 181; El Pueblo v. París, (pág. 111).
Aunque no se tomaron excepciones a las instrucciones da-das por el juez sentenciador, nosotros las hemos examinado y estimamos que no solamente no pueden ser seriamente ob-jetadas sino que son excepcionalmente claras, bien contrape-sadas e imparciales, tanto al hacer el sumario de la prueba como al explicar los principios de derecho- a que tenía que atemperarse' el jurado en sus deliberaciones.
Juan-Seijo Morales, además de dedicarse a revender ton-terías, alquilaba catres y daba posada a la gente. El acusado se presentó una tarde y le dió un dinero, ya para pagarle una cuenta que le debía según manifestación de uno de los testi-gos o en pago de un catre por una noche según manifestaciones de otro de los testigos. Parece que el alquiler del catre por una noche valía cosa de diez centavos. Como a la media noche Seijo Morales recibió heridas que posteriormente le fueron fatales. El acusado, cuando se le arrestó, estando descalzo, pocas horas después en un pueblo vecino, confesó lo había matado explicando que durante la noche cuatro hombres le habían atacado; que sacando una navaja barbera que portaba encima y defendiéndose como pudo, cejando ante sus agre-sores, fue empujado hasta el dormitorio de Seijo Morales, y allí tirando a diestro y siniestro en defensa propia, infirió las-*833heridas sin intención alguna de matar a Seijo Morales. En la cama en que dormía Seijo Morales había nna almohada te-ñida de sangre. Una colchoneta con manchas- de sangre en nna punta y nna sábana estaban en el suelo al lado de la cama. La herida más grave fné la que empezaba en la nuez, de Adán, que interesaba la laringe fraccionando determinados vasos sanguíneos del cuello y que terminaba por encima dei proceso mastoideo; herida que pudo haber sido inferida al in-terfecto por un hombre zurdo que lo agrediera por detrás. El acusado era zurdo; y era suyo un zapato que se encontró en la habitación inmediata.y que comunicaba con la otra en la que se hallaron las mencionadas piezas de ropa manchadas de sangre, cerca de una cama desarreglada y el otro' en la calle; la navaja también manchada de sangre se encontró en una u otra de estas dos habitaciones y además el acusado fué visto' pocos minutos después de la tragedia corriendo en ropas me-nores, y llevando su ropa exterior y un paraguas en las manos. Existe evidencia que establece que Seijo Morales tenía un ca-tarro; que al obscurecer el acusado, un vendedor.de patenti-zados le ofreció un brevaje que contenía un líquido para que lo oliera cuando se fuera a acostar, diciendo que era bueno para el catarro, y que el remedio de ese modo prescrito fué tomado según sus indicaciones. Seijo Morales antes de mo-rir dijo que estaba dormido en su cama cuando recibió la pri-mera herida en la garganta y que las demás se las infirieron cuando se levantaba y se dirigía a la puerta que da a la calle. Se le encontró fuera de esta puerta, y existe prueba tendente a demostrar que a. la mañana siguiente se encontró en la cu-neta un potecito o botella que contenía cloroformo. Si el ju-rado creyó la prueba respecto a estas materias, como eviden-temente lo hizo, las circunstancias justificaron la conclusión a que llegó el jurado respecto a la malicia, premeditación y deliberación.
El motivo no aparece claro pero en esta clase de asuntos esto no es poco común, y el G-obierno no tiene obligación alguna de establecer una causa o razón adecuada para la comisión del *834delito si es que claramente aparece que el acusado fue el autor de la muerte con malicia y después de premeditado y delibe-rado. I. Wharton’s Criminal Law, pár. 419, p. 594; II. Wharton’s Criminal Evidence, p. 1643, pár. 877 et seq.; 13 R. C. L. 746, pár. 51; People v. Durrant, 116 Cal. 207; Buller v. State, 134 S. W. 230; House v. State, 21 L. R. A. (N. S.) 840; People v. Enright. Ann. Cases, 1913, E. 318.
Sería inútil relacionar aquí toda la prueba. Hemos exa-minado cuidadosamente todo' el récord, y estimamos que el veredicto está ampliamente sostenido por la prueba.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.